Citation Nr: 1526220	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-03 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for arthritis of the lumbar spine, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1964 to June 1968 and from August 1968 to September 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran's appeal originally included a claim of entitlement to an effective date earlier than May 1, 2012, for the assignment of a 20 percent rating for cataracts and a 10 percent rating for vitiligo.  The Veteran specifically contended that he was entitled to an effective date of August 13, 2010, for the assigned ratings.  As discussed in a June 2014 notification letter addressed to the Veteran,  the RO noted that the Veteran was granted an effective date of August 13, 2010, for the assigned ratings; however, payments were paid effective September 1, 2010, the first of the month in which the award became effective.  In addition, there was a retired pay adjustment withholding retroactive benefits until May 1, 2012; however, since that time, a retroactive adjustment was made that reimbursed retroactive benefits withheld for the period from September 1, 2010, to May 1, 2012.  Therefore, the adjustment constitutes a full award of the benefits sought on appeal with respect to that issue and no further consideration is necessary.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the case.  Virtual VA contains treatment records that were considered by the RO in a supplemental statement of the case.  VBMS also include a brief submitted by the Veteran's representative.  The remaining documents in both VBMS and Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in October 2010 in connection with his increased rating claim.  However, in VA treatment notes dated in February 2012 and December 2012, the Veteran indicated that his low back pain had worsened.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  While the Board notes the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, a more recent examination would be helpful for the purpose of ascertaining the current severity of the Veteran's service-connected disability in this case, particularly in light of his statements made during subsequent treatment.

With respect to the Veteran's claim for TDIU, the Board notes that the RO requested an addendum opinion from the October 2010 VA examiner.  The RO directed the examiner to provide an opinion as to whether the Veteran's service-connected disabilities render him unable to secure and maintain substantially gainful employment, to include a description of the disabilities' functional impairment and how that impairment impacts physical and sedentary employment.  In response, the VA examiner provided the following opinion:

As per [the V]eteran's history[,] he was in the social service department in the Navy, as a civilian [until] 2001.  [He h]ad trouble standing and sitting for prolonged periods due to his knee and ankle condition.  He would get tired more easily due to his diabetes[,] but that was not diagnosed until 6 years ago[,] after he stopped working.  Prior to that[,] he was a scuba diver but stopped doing that in 1992.

In light of the VA opinion provided, the Board finds that a social and industrial survey is needed to ascertain whether there is any form of employment that the Veteran is capable of performing.


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records and associate them with the claims file.

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected low back disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected low back disability. 

The examiner should report all signs and symptoms necessary for rating the Veteran's low back disability under the rating criteria.  In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should also state the total duration of incapacitating episodes over the past 12 months and identify and describe all neurological manifestations of the service-connected spine disability.

The presence of objective evidence of pain, excess fatigability, incoordination, or weakness should also be noted, as should any additional disability due to these factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  He is currently service-connected for nephropathy associated with diabetes; arthritis of the lumbar spine; diabetes with erectile dysfunction; diabetic cataracts; arthritis of the right knee; bilateral diabetic dermopathy of the lower extremities; vitiligo; traumatic arthritis of the left hand; chondromalacia of the left knee; residuals of a left ankle injury; a fractured left rib; a scar on the anterior left thigh; and hypertension associated with diabetes.

The report should indicate how the Veteran's service-connected disabilities affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims folder.

4.  After the development requested has been completed, and after conducting any additional development deemed necessary, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought remain denied, the AOJ must provide the Veteran and his representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




